Citation Nr: 1035733	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  03-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to February 
1954.  The Veteran died in March 2001.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which denied the benefits sought on appeal.  

This appeal was remanded by the Board in February 2005 to comply 
with the notice provisions of the Veterans Claims Assistance Act 
(VCAA), in August 2006 for VA outpatient clinic records, and in 
April 2009 for review of additional evidence by the RO in the 
first instance.  In April 2005, the appellant was provided with a 
letter that complied with VA's duties to notify and assist in 
effect in 2005.  VA records, to include those from the VA 
outpatient clinic, dated from 1997 to 2001 were associated with 
the claims file.  In May 2010, the RO issued a supplemental 
statement of the case (SSOC), reflecting that it had reviewed the 
additional evidence received since the last July 2007 SSOC.  
Accordingly, the Board finds that VA has substantially complied 
with the Board's prior remands with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran was not in receipt of, or entitled to receive, 
compensation for any service-connected disability that was rated 
totally disabling for a period of at least five years from the 
date of his discharge from active duty.

3.  At the time of his death, the Veteran was not in receipt of, 
or entitled to receive, compensation for any service-connected 
disability that was rated totally disabling for a period of 10 
years immediately preceding his death.

4.  The Veteran's death certificate shows he died in March 2001 
with the immediate cause of death of acute myocardial infarction 
with an interval between onset and death of several hours with 
underlying causes of poorly-controlled diabetes mellitus type II 
with an interval of seven years and chronic obstructive lung 
disease.  A significant condition contributing to his cause of 
death was peripheral vascular disease.  

5.  At the time of the Veteran's death, service-connection had 
been established for post traumatic stress disorder (PTSD), 
bilateral hearing loss, right foot cold injury, left foot cold 
injury, and tinnitus.

6.  PTSD, bilateral hearing loss, right foot cold injury, left 
foot cold injury, and tinnitus were not principal or contributory 
causes of the Veteran's death.

7.  The causes of the Veteran's death developed many years after 
service and were not the result of a disease or injury incurred 
in active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009). 
2.  The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With regard to the claim for entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, the appellant was provided 
with notice in April 2005.  In a September 2006 letter, the 
Veteran was provided with notice that addresses the relevant 
rating criteria and effective date provisions.  Although the 
notice was provided after the initial adjudication of the 
appellant's claim in March 2002, the claim was subsequently 
readjudicated in July 2007 and May 2010 supplemental statement of 
the cases (SSOCs).  Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the case).

Turning to the claim for entitlement to service connection for 
the cause of the Veteran's death, the April 2005 letter stated 
that to establish service connection for cause of death, it must 
be shown that the condition causing the veteran's death had its 
onset in service or was permanently aggravated by the military 
service.  The appellant was asked to provide medical evidence 
that will show a reasonable probability that the condition that 
contributed to the Veteran's death was caused by injury or 
disease that began during service.  

After the February 2005 remand in which the Board directed the RO 
to provide notice and after the issuance of the April 2005 notice 
letter, Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) was 
issued.  Hupp provides that in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, section 
5103(a) notice must include: (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  The Court stated 
that the content of the notice letter will depend upon the 
information provided in the claimant's application and that the 
letter should be "tailored" to be responsive to the details of 
the application submitted.  Although there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

The Board concedes that the appellant has not been provided with 
a notice letter that fully complies with Hupp.  Nevertheless, the 
Board finds that the appellant has shown actual knowledge of the 
information and evidence needed to substantiate her claim.  In 
this regard, the appellant specifically noted that the Veteran 
was service-connected for PTSD and cold injuries of his bilateral 
feet and made an argument that his PTSD led to his death.  Thus, 
the appellant showed actual knowledge of the relevant conditions 
the Veteran was service-connected for at the time of his death 
and that she needed to submit evidence relating these conditions 
to the Veteran's death.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  Although the appellant did not 
list the Veteran's service-connected tinnitus and bilateral 
hearing loss, she is not contending, and the evidence does not 
show that either condition was etiologically related to his 
death.  The April 2005 letter outlined the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected, and the September 2006 
letter provided information related to establishing a disability 
rating and effective date.  Accordingly, the Board concludes that 
any error in complying with Hupp was harmless.

VA has also satisfied its duty to assist the appellant at every 
stage of this case.  All available service treatment records as 
well as all identified VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
claims.  

In October 2005, an independent medical opinion (IME) was 
obtained to address the claim for the cause of the Veteran's 
death.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board observes the appellant's 
representative's contention that another medical opinion is 
needed because the IME opinion is inadequate.  Specifically, in a 
December 2008 informal hearing presentation, the appellant's 
representative argued that the examiner ignored a growing body of 
positive medical and scientific evidence linking PTSD with heart 
disease.  Further, it was contended that the examiner ignored 
positive evidence indicating that PTSD may have increased the 
severity of the Veteran's diabetes through an inability to follow 
appropriate diabetic care.  However, as will be discussed more 
fully below, the Board finds that the VA opinion obtained in this 
case is adequate, as it is predicated on a reading of the service 
and post-service medical records in the Veteran's claims file.  
It considered all of the pertinent evidence of record, to include 
the Veteran's service and post-service records and addressed the 
questions presented in the IME request, and provides a complete 
rationale for the opinions stated, relying on and citing to the 
records reviewed and references medical literature.  There is 
adequate medical evidence of record to make a determination in 
this case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to her claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in this 
case.





LAW AND ANALYSIS

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

Dependency and Indemnity Compensation (DIC) is awarded to a 
veteran's surviving spouse for death resulting from a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002).  If the 
veteran's death is not due to service-connected disability, a 
surviving spouse may still be entitled to DIC benefits in the 
same manner as if the veteran's death were service-connected if 
the veteran was, at the time of his death, in receipt of, or 
entitled to receive, compensation for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling for a period of 10 or more 
years immediately preceding death; or (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a period 
of not less than one year immediately preceding death.  See also 
38 C.F.R. § 3.22(a).  There is no indication in the record that 
the Veteran was a prisoner of war.  

"Entitled to receive" means that the veteran filed a claim for 
disability compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) the veteran would have 
received total disability compensation at the time of death for a 
service-connected disability rated totally disabling for the 
requisite period but for clear and unmistakable error committed 
by VA in a decision on a claim filed during the veteran's 
lifetime; or (2) additional evidence submitted to VA before or 
after the veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected disability 
rating retroactively for the requisite period.  38 C.F.R. § 
3.22(b).  Service department records were not submitted that had 
not been previously considered by VA.

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made during 
the veteran's lifetime, and without consideration of hypothetical 
entitlement to benefits raised for the first time after a 
veteran's death.  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005); Rodriguez v. Peake, 511 F.3d 1147 (2008).  

The record indicates that the Veteran was discharged from active 
service in February 1954.  In March 2001, the Veteran died.  His 
death certificate indicates that his immediate cause of death was 
acute myocardial infarction with underlying causes of poorly-
controlled diabetes mellitus type II and chronic obstructive lung 
disease.  A significant condition contributing to his cause of 
death was peripheral vascular disease.  At the time of his death, 
the Veteran was service-connected for PTSD rated at 70 percent, 
bilateral hearing loss rated at 20 percent, right foot cold 
injury rated at 20 percent, left foot cold injury rated at 10 
percent, and tinnitus rated at 10 percent, for a combined rating 
of 90 percent effective February 24, 1998.  The grants of service 
connection for PTSD, bilateral hearing loss, and tinnitus were 
effective October 15, 1997, and the grants of service connection 
for cold injuries of the right and left foot were effective 
February 24, 1998.  The Veteran received individual 
unemployability from February 24, 1998.  

The requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  The Veteran was not: (1) in 
receipt of compensation at the 100 percent rate due to service-
connected disability for a period of at least five years 
immediately after his discharge from active service, or for 10 or 
more years prior to his death; or (2) would have been in receipt 
of such compensation in either case, but for clear and 
unmistakable error in a prior decision, which has not been 
established here.

First, the Veteran plainly did not meet the durational 
requirement for a total disability rating in existence during his 
lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 
100 percent for at least the first five years after his discharge 
from service, and he was also not rated totally disabled for at 
least the last 10 years of his life.  Regarding the issue of 
whether either of the aforementioned duration requirements for a 
total rating so as to satisfy 38 U.S.C.A. § 1318 would have been 
met but for clear and unmistakable error in a previous decision, 
the appellant has not successfully pled clear and unmistakable 
error in any of the prior rating decisions, such that would have 
entitled the Veteran to a total rating.  

As noted above, where the law and not the evidence is dispositive 
in a case, entitlement to the VA benefits sought must be denied 
due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the Veteran was not entitled 
to receive 100 percent disability for either at least five years 
after his departure from active service or for at least the 10 
years prior to his death, the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  In this case, the appellant filed her claim in May 
2001, well before the amendments went into effect.  Consequently, 
the Board will apply the older version of 38 C.F.R. § 3.310, 
which is more favorable to the appellant because it does not 
require the establishment of a baseline before an award of 
service connection may be made. 

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there was 
resulting debilitating effects and general impairment of health 
to the extent that would render the person less capable of 
resisting the effects of either disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  There are primary 
causes of death which by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of co-
existing conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that service 
connection for the cause of the Veteran's death is not warranted.  
As reflected above, the certificate of death indicates that the 
Veteran died in March 2001.  His death certificate indicates that 
his immediate cause of death was acute myocardial infarction with 
an interval between onset and death of several hours with 
underlying causes of poorly-controlled diabetes mellitus type II 
with an interval of seven years and chronic obstructive lung 
disease.  A significant condition contributing to his cause of 
death was peripheral vascular disease.  

At the time of his death, the Veteran was service-connected for 
PTSD, bilateral hearing loss, right foot cold injury, left foot 
cold injury, and tinnitus.  However, the evidence does not show 
that the Veteran's service-connected disorders were a principal 
cause of his death.  In this regard, PTSD, bilateral hearing 
loss, tinnitus, and cold injuries of the bilateral feet were not 
listed on the certificate of death.  The Veteran was not service-
connected for acute myocardial infarction, diabetes mellitus type 
II, chronic obstructive lung disease, or peripheral vascular 
disease.  

The Board will begin with a discussion as to whether acute 
myocardial infarction, diabetes mellitus type II, chronic 
obstructive lung disease, or peripheral vascular disease were 
causally or etiologically related to the Veteran's military 
service.  The Board notes that the evidence does not suggest 
such, nor is the appellant specifically contending that these 
disorders were directly related to the Veteran's military 
service.  In this regard, the service treatment records were 
absent for complaints, treatment, findings or diagnoses of heart 
problems, diabetes mellitus, lung problems, or vascular problems.  
In particular, a September 1953 chest radiographic report showed 
heart and lungs within normal limits.  Thus, there were no 
showings of diabetes mellitus or heart, lung, or vascular 
problems during service.  

The record contains treatment records dated from 1997 to the 
Veteran's death in 2001.  An April 1998 private treatment record 
noted that the Veteran had a history of heart catheterization in 
1982.  A May 1998 private treatment entry indicated that the 
Veteran had an angioplasty and had diabetes since the early 
1990s.  During a September 1998 VA examination, the Veteran 
reported a long history of smoking, which he stopped in the early 
1970s.  There is nothing to indicate that any of these disorders 
began during the Veteran's service.  In fact, the evidence 
indicates that these disabilities developed many years after the 
Veteran's separation from service.  Although the appellant might 
sincerely believe that acute myocardial infarction, diabetes 
mellitus type II, chronic obstructive lung disease, or peripheral 
vascular disease are related to the Veteran's service, she, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Rather than asserting that the Veteran's service-connected 
disorders were his principal cause of death or directly related 
to his military service, the appellant contends that the 
Veteran's PTSD and cold injuries to his right and left foot 
contributed to his death.  Specifically, she contended that after 
the Veteran's diagnosis of PTSD in 1997 he experienced flashbacks 
and difficulty sleeping.  She asserted that he was so depressed 
that he did not properly care for himself, to include exercise 
and monitoring his medication.  The appellant's representative 
summarized in the December 2008 informal hearing presentation 
that the failure of the Veteran to eat right or monitor his 
medical conditions because of his service-connected PTSD led to 
an aggravation of his nonservice-connected diabetes mellitus, 
which in turn contributed to the acute myocardial infarction.  

The competent medical evidence of record does not support the 
appellant's contentions.  In October 2005, an IME opinion was 
obtained.  The examiner opined that it can not be stated with at 
least 50 percent certainty that the Veteran's PTSD caused his 
myocardial infarction, diabetes mellitus, COPD, or chronic 
peripheral vascular disease.  The examiner noted that the Veteran 
had multiple risk factors for CAD including male gender, age, 
obesity, smoking history, and diabetes that were much more likely 
to contribute to his myocardial infarction than his PTSD.  PTSD 
is not a recognized risk factor for myocardial infarction though 
there is ongoing researching attempting to link mental disorders 
with cardiovascular disease.  In regard to whether PTSD caused 
diabetes, the examiner stated that the occurrence of diabetes is 
related to genetic and environmental factors, most notably 
obesity in the Veteran's case.  The examiner was unaware of a 
link between PTSD and diabetes mellitus.  The examiner noted that 
there is no known association between PTSD and COPD or peripheral 
vascular disease.  

The examiner also opined that it can not be stated with at least 
50 percent certainty that the Veteran's cold injuries of the feet 
caused his myocardial infarction, diabetes mellitus, COPD, or 
chronic peripheral vascular disease.  To the examiner's 
knowledge, cold injuries have never been causally associated with 
any of these conditions.

Further, the examiner opined that it can not be stated with at 
least 50 percent certainty that the Veteran's PTSD caused an 
increase in severity of his myocardial infarction, diabetes 
mellitus, COPD, or chronic peripheral vascular disease.  The 
Veteran had a history of CAD since the 1980s and with his 
multiple risk factors it is not surprising that over the course 
of the next approximately 15 years his disease progressed to the 
point where he had an acute coronary event.  This would be true 
regardless of PTSD.  To the examiner's knowledge, there is no 
evidence in the literature linking PTSD with myocardial 
infarction.  The examiner added that COPD and peripheral vascular 
disease are not associated with PTSD.  

With regard to whether PTSD caused an increase in the severity of 
diabetes mellitus, the examiner commented that PTSD may have 
increased the severity of his diabetes mellitus through his 
inability to follow appropriate diabetic care recommendations in 
the three years prior to his death.  Importantly, the examiner 
stated that this was entirely conjectural as many patients 
without PTSD are unable to follow an appropriate regimen of 
diabetic care as it entails many dramatic lifestyle changes.  The 
examiner emphasized that diabetes is only one of many factors 
leading to the Veteran's myocardial infarction.  His CAD was 
diagnosed in the 1980s and his diabetes was diagnosed in 1994 
lending credence to the influence of his other risk factors which 
are completely unrelated to his PTSD or cold injuries.  
Accordingly, the examiner opined that it can not be stated with 
50 percent certainty that the Veteran's cold injuries or PTSD had 
a causal connection to his death by resulting in debilitating 
effects and general impairment of heath to an extent that would 
render him materially less capable of resisting the effects of 
disease that were the primary causes of his death or by causing 
severe disability of a progressive and debilitating nature and 
affecting a vital organ so as to have a material influence in 
accelerating death.  

Lastly, the examiner opined that it can not be stated with at 
least 50 percent certainty that the Veteran's cold injuries 
caused an increase in severity of his myocardial infarction, 
diabetes mellitus, COPD, or chronic peripheral vascular disease.  
There is no association between cold injuries to the feet and 
these medical conditions.  Further, the examiner noted that there 
are also many years separating the injuries and the diagnosis of 
these conditions making it highly unlikely that there is any 
connection between them.  

The Board affords the October 2005 IME opinion great probative 
value.  The value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  As referenced above, the opinions were 
based on a complete review of the Veteran's claims file as 
evidenced by the examiner referencing the onsets of the Veteran's 
CAD in the 1980s, diabetes in the early 1990s, and PTSD three 
years before his death (diagnosis 1997).  The examiner 
specifically referenced the Veteran's service-connected PTSD and 
cold weather injuries when providing his reasoning.  The examiner 
indicated that other risk factors, such as male gender, age, 
obesity, smoking history much more likely contributed to the 
myocardial infarction and that diabetes was likely related to the 
Veteran's obesity.  Although the examiner did address the 
relationship between the service-connected bilateral hearing loss 
and tinnitus (nor was he asked to do so), the Board finds that 
there is no suggestion in the medical evidence of record that 
indicates an association between such and the Veteran's cause of 
death.  Thus, the Board affords this opinion great probative 
value.   

Turning specifically to the appellant's contention that the 
Veteran's service-connected PTSD and cold injuries of the 
bilateral feet led to his myocardial infarction via an increase 
in the severity of his diabetes mellitus, the medical evidence of 
record does not support this.  In essence, it appears that the 
appellant is seeking secondary service connection for myocardial 
infarction and/or diabetes mellitus.  With respect to the 
appellant's claim that the Veteran's service-connected PTSD 
prevented him from eating right/taking his medications and, 
presumably, that the service-connected cold injuries prevented 
him from exercising properly, which worsened his diabetes 
mellitus which led to his myocardial infarction which led to his 
death, the Board notes that the involvement of the multiple 
intervening disorders make the claim of proximate causal 
connection between the Veteran's service-connected PTSD and 
diabetes mellitus and myocardial infarction implausible.  

The implausibility in this case is not the implausibility that a 
service-connected disability was in any way connected, however 
remotely, to the Veteran's myocardial infarction, but rather the 
implausibility is that the service-connected PTSD and cold 
injuries were a proximate cause of the Veteran's myocardial 
infarction as is required by VA regulation for service connection 
purposes.  See 38 C.F.R. § 3.310(a).  ("Service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.")  In other words, the connection, if any, between the 
service-connected PTSD and cold injuries of the bilateral feet 
and myocardial infarction is too remote to constitute a 
"proximate" connection, as that term is generally understood in 
the law, as required under section 3.310(a).  In this regard, the 
Board notes that the term "proximate" is defined as "[c]losely 
related in space, time, or order."  Webster's II New College 
Dictionary 892 (1995).  It means "[i]mmediate; nearest; direct, 
next in order."  Black's Law Dictionary 1103 (5th ed. 1979). "  
In its legal sense, closest in causal connection."  Id.

The evidence of record does not indicate that the service-
connected PTSD and cold injuries and myocardial infarction were 
in close proximity to each other.  The Board observes the 
appellant's argument made in the December 2008 informal hearing 
presentation that the examiner ignored a growing body of positive 
medical and scientific evidence linking PTSD with heart disease 
and diabetes, and referenced several studies in support of this 
assertion.  

First of all, the Board observes that neither the appellant nor 
her representative have presented any medical evidence or study 
that has specifically related the Veteran's PTSD to his 
myocardial infarction or increase in severity of diabetes 
mellitus after considering his complete medical history, to 
include his known risk factors.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998) ("This is not to say that medical article and 
treatise evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  The Board finds it significant that the 
October 2005 examiner did just that; rendered an opinion as to 
the likelihood that the Veteran's PTSD was related to the 
myocardial infarction and diabetes mellitus with consideration of 
his complete medical history to include his known risk factors.  
In this regard, although the examiner did state that there is 
ongoing research attempting to link mental disorders with 
cardiovascular disease, he specifically noted that after 
considering the Veteran's history of CAD since the 1980s and 
other multiple risk factors (male gender, age, obesity, smoking, 
and diabetes), it was not surprising that over the course of the 
next 15 years, his disease progressed to the point where he had 
an acute coronary event.  This would be true regardless of his 
PTSD.  In other words, the examiner concluded that the Veteran's 
other multiple risk factors more likely led to his myocardial 
infarction after factoring in the role of his PTSD.  Thus, based 
on the examiner's finding that the Veteran's risk factors (male 
gender, age, obesity, smoking, and diabetes, history of CAD) 
progressed to the point of a fatal myocardial infarction even 
after accounting for a role PTSD might have played, the Board 
concludes that the appellant's argument that the examiner did not 
properly consider research suggesting a link between PTSD and 
heart disease to be without persuasive value, when applied to the 
Veteran's case.

Additionally, despite the examiner's statement that the Veteran's 
PTSD may have increased the severity of his diabetes mellitus due 
to an inability to follow appropriate diabetic care 
recommendations, the examiner went on to clarify that diabetes is 
only one of many factors leading to his myocardial infarction, as 
discussed above.  The examiner concluded that the diagnosis of 
CAD in the 1980s and 1994 diagnosis of diabetes lent credence to 
the influence of his other risk factors (male gender, age, 
obesity, smoking, and diabetes, history of CAD), which are 
completely unrelated to his PTSD and cold injuries.  Accordingly, 
the examiner clarified his earlier statement and opined that it 
can not be stated with 50 percent certainty that the Veteran's 
cold injuries or PTSD had a causal connection to his death by 
resulting in debilitating effects and general impairment of heath 
to an extent that would render him materially less capable of 
resisting the effects of disease that were the primary causes of 
his death or by causing severe disability of a progressive and 
debilitating nature and affecting a vital organ so as to have a 
material influence in accelerating death.  In other words, the 
examiner opined that it was less likely than not that the 
Veteran's PTSD and cold weather injuries led to an inability to 
care for himself, which led to a worsening of diabetes mellitus, 
which led to his myocardial infarction. 

Further, any possible connection, however remote,--to include a 
connection on an aggravation basis, between the service-connected 
disorders; risk factors that led to CAD as identified by the 
October 2005 IME; and the immediate or principal cause of death 
from myocardial infarction or those diseases underlying the 
principal cause (i.e., those diseases listed after "due to or as 
a consequence of" in direct line under the immediate cause on 
the death certificate (diabetes mellitus and COPD))--does not 
meet the requirements of section 3.310(a) which contemplates 
entitlement to service connection for "secondary" conditions, 
not for "tertiary" conditions or for even more distantly 
related conditions.  38 C.F.R. § 3.310 ("Proximate results, 
secondary conditions.").  In other words, the evidence of record 
does not indicate that the Veteran's service-connected disorders 
proximately caused or proximately aggravated his myocardial 
infarction, diabetes mellitus, COPD as contemplated under 
38 C.F.R. § 3.310(a) (2006).  Thus, service connection for 
myocardial infarction or diabetes mellitus is not warranted on a 
secondary basis.

Similarly, the Board notes that such a remote relationship does 
not meet the requirements for service connection for a 
contributory cause of death under the provisions of 38 C.F.R. § 
3.312(c).  The regulations governing service connection for the 
cause of a veteran's death based on a "contributory" cause 
specify first that such a cause of death is inherently one not 
related to the principal cause.  Moreover, such a cause must have 
contributed "substantially and materially" to cause death; it 
must have "combined to cause death"; it must have "aided or 
lent assistance to the production of death."  This contemplates 
evidence that shows a cause of death that is substantial in 
degree and not merely evidence of a possibility of having 
contributed to death.  Moreover, the applicable regulation 
states, "It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection."  38 C.F.R. § 3.312(c)(1).  The evidence of 
record in this case has not demonstrated such a causal 
connection.  Thus, the evidence of record does not show that such 
a causal connection existed between the Veteran's service-
connected disorders and his death.  Accordingly, for these 
reasons and bases, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for the 
cause of the Veteran's death.

In sum, the evidence of record does not link the Veteran's cause 
of death to his military service.  As such, the Board concludes 
that acute myocardial infarction, diabetes mellitus type II, 
chronic obstructive lung disease, or peripheral vascular disease 
did not manifest during service and were not casually or 
etiologically related to military service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Because the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt 
provisions do not apply.  See Gilbert, 1 Vet. App. at 54.  
Accordingly, the Board concludes that service connection for the 
cause of the Veteran's death is not warranted.  
ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1318 is denied.

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


